EXHIBIT 10.11

ADDENDUM TO EMPLOYMENT AGREEMENT

          THIS ADDENDUM TO EMPLOYMENT AGREEMENT (this “Addendum”) is entered
into as of the 18th day of April, 2002 by and among Anworth Mortgage Advisory
Corporation, a California corporation (the “Company”), Anworth Mortgage Asset
Corporation, a Maryland corporation (“Anworth”), and Heather U. Baines (the
“Executive”).

W I T N E S S E T H :

          WHEREAS, the Executive entered into an employment agreement, dated
January 1, 2002, with the Company (the “Agreement”).

          WHEREAS, the Company and Anworth are concurrently herewith entering
into a merger agreement whereby the Company will be merged with and into Anworth
(the “Merger”).

          WHEREAS, the Company and the Executive desire to modify the terms of
the Executive’s employment under the Agreement in anticipation of the Merger.

          NOW THEREFORE, the parties hereby covenant and agree as follows:

          1.     Effective Date This Addendum shall become effective upon the
effective date of the Merger.

          2.     Assumption.  Upon the effective date of the Merger, the
Agreement as amended by this Addendum and all rights and obligations of the
Company thereunder shall be assigned by the Company to and assumed by Anworth. 
The Agreement and each of the provisions thereunder, as modified hereby, shall
apply to the employment relationship between the Executive and Anworth as if
such Agreement had originally been entered into by and between the Executive and
Anworth.

          3.     Definitions  Capitalized terms used herein without definition
shall have the meanings ascribed thereto in the Agreement, provided, that all
references to the “Company” in the Agreement shall, as of the effective date of
the Merger, be deemed to be references to “Anworth” under the Agreement, as
modified hereby.

          4.     Employment.  In furtherance of the foregoing and for sake of
clarity, Anworth shall on the effective date of the Merger employ the Executive
as Executive Vice President of Anworth, and the Executive does hereby accept and
agree to such employment.  The Executive’s duties as Executive Vice President
shall be such executive and managerial duties as the Board of Directors of
Anworth shall from time to time prescribe and as provided in the Bylaws of
Anworth.  The Executive shall devote such time, energy and skill to the
performance of her duties for Anworth and for the benefit of Anworth as may be
necessary or required for the effective conduct and operation of Anworth’s
business.  Furthermore, the Executive shall exercise due diligence and care in
the performance of her duties to Anworth under the Agreement.



--------------------------------------------------------------------------------


          5.     Term of Agreement (Section 2 of the Agreement).  The Term of
the Agreement shall continue through the date that is three (3) years following
the effective date of the Merger, unless sooner terminated as provided therein
or renewed pursuant to the terms of Section 7 thereof.

          6.     Termination of Employment by the Executive for Good Reason
(Section 5(a)(vi) of the Agreement).  In addition to (and not in lieu of) the
events for which the Executive may terminate the Agreement for “good reason”
under Section 5(a)(vi) thereof, the Executive may additionally terminate the
Agreement at any time upon written notice to Anworth upon the occurrence of a
Change of Control of Anworth, as defined in Exhibit A attached hereto.

          7.     Compensation (Section 4 of the Agreement).

                    (a)     Incentive Plan and Bonus.

                              (i)     Adoption of Incentive Plan.  As a
condition to the execution of this Addendum by the Executive and her agreement
to the assignment to and assumption of the Agreement by Anworth, the Board of
Directors of Anworth is concurrently herewith adopting the Anworth 2002
Incentive Compensation Plan (the “2002 Incentive Plan”), which plan shall become
effective upon the effective date of the Merger.

                              (ii)     Incentive Bonus.  In addition to any
other compensation payable to the Executive under the Agreement, the Executive
shall participate in the 2002 Incentive Plan and shall be entitled to a minimum
of 5% of all amounts paid and payable thereunder.  Such amounts shall be paid in
cash, or up to 50% in value in fully unregistered shares of Anworth common stock
at the discretion of the Anworth Compensation Committee, no less than quarterly
in accordance with the terms of the 2002 Incentive Plan.  Anworth agrees to
provide the Executive with unlimited piggyback registration rights to register
any such shares issued in its next public offering of shares.  The Executive may
waive in writing all or a portion of the minimum specified compensation herein
for specified periods in her sole discretion.

                    (b)     Stock Option and Awards Plan.

                              (i)     Amendment of 1997 Stock Option and Awards
Plan.  As a condition to the execution of this Addendum by the Executive and her
agreement to the assignment to and assumption of the Agreement by Anworth, the
Board of Directors of Anworth is concurrently herewith amending the Anworth 1997
Stock Option and Awards Plan to increase the number of shares authorized under
such plan to 1,500,000.  The Executive’s agreement to the assignment to and
assumption of the Agreement by Anworth is further conditioned upon the approval
of the amendment to such by the stockholders of Anworth at the meeting of
stockholders of Anworth at which such stockholders consider approval of the
Merger.

                              (ii)    Equity Award.  Anworth shall on the
effective date of the Merger grant to the Executive a restricted stock award of
20,000 shares of Anworth’s

-2-



--------------------------------------------------------------------------------


common stock under Anworth’s 1997 Stock Option and Awards Plan, as amended. 
Such restricted stock shall vest in ten (10) annual increments of 10% each
commencing on the anniversary date of the grant and shall be granted pursuant to
Anworth’s standard award agreement.

                    (c)     Benefits.  In addition to any other benefits to
which the Executive is entitled under the Agreement, during the Term and any
renewals thereof:

                              (i)      Indemnification.  The Executive shall, in
addition to any other legal or contractual rights to indemnification provided by
Anworth, be provided coverage under all indemnification policies and director
and officer liability policies maintained by Anworth for its senior executives. 
In addition, for a period of two (2) years following the termination of the
Executive’s employment with Anworth, Anworth shall maintain liability insurance
for the Executive with coverage for claims incurred during or arising from the
Executive’s term of employment, which coverage shall be consistent with coverage
existing for the Executive at the date of termination.

                              (ii)      Disability Benefits.  Anworth agrees to
provide the Executive with disability benefits under Anworth’s standard
disability policy, which policy shall continue at the sole expense of Anworth
for a period of five (5) years following the permanent disability of the
Executive.

          8.     Obligations After Voluntary Termination; Death; Disability; For
Cause Termination (Section 5(b) of the Employment Contract).  In addition to any
and all other obligations of Anworth under the Agreement and Section 7(c)
herein, in the event that the Executive’s Employment is terminated pursuant to
Sections 5(a)(i), 5(a)(ii), 5(a)(iii) or 5(a)(iv) therein, on the Termination
Date, Anworth shall also pay to the Executive or her representatives all
incentive bonus compensation as is due pursuant to Section 7(a) herein prorated
through the Termination Date.

          9.     Obligations After Termination Without Cause or Termination by
Executive For Good Reason (Section 5(c) of the Agreement).  In addition to any
and all other obligations of Anworth under the Agreement and Section 7(c)
herein, in the event that the Executive’s employment is terminated pursuant to
Sections 5(a)(v) or 5(a)(vi) of the Agreement, on the Termination Date (except
as otherwise set forth under subsection (ii) below), Anworth shall also pay to
the Executive or her representatives:

                    (a)     all incentive bonus compensation as is due pursuant
to Section 7(a) herein prorated through the Termination Date; and

                    (b)     all incentive bonus compensation that the Executive
would have been entitled to under Section 7(a) hereunder if the Executive’s
employment had not been terminated, payable for a period of three (3) years
following the Termination Date, based upon the 2002 Incentive Plan and this
Agreement in effect immediately prior to the Termination Date.

-3-



--------------------------------------------------------------------------------


                    In the event Anworth disputes the Executive’s right to the
payment of compensation upon resignation for “Good Reason” as described in
Section 6 of the Agreement, Anworth shall, in addition to its obligation to make
the compensation payments as described therein, continue to pay the Executive
amounts payable under this Section 9.

                    In addition, Anworth shall take all appropriate action to
cause the immediate vesting of the Executive’s options to purchase equity
interests in Anworth and any other equity awards in Anworth, and the term of
such options and awards and any other options and awards shall be extended to
the maximum allowable term under the equity incentive plan under which such
options and awards were granted. The provisions of this Section 9 shall
constitute an amendment to any existing stock option and stock award agreements
of Anworth as of the date hereof.

          10.     Excise Tax Gross-Up.  In the event any of the payments under
the Agreement, as modified hereby, shall become subject to the excise tax
imposed under Section 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), or any similar or successor provision of federal, state, or local law,
Anworth shall pay to the Executive such additional amounts as may be necessary
to fully offset the tax effects of such excise tax or taxes, in accordance with
procedures as may be mutually agreed upon by the parties.  In addition, Anworth
shall be responsible for any and all fees and expenses incurred by the Executive
in connection with any audit by the Internal Revenue Service claiming additional
tax pursuant to Section 4999 of the Code.

          11.     Non-Compete.  The Executive will not, without the prior
written consent of Anworth, manage, operate, control or be connected as a
stockholder (other than as a holder of shares publicly traded on a stock
exchange or the American Stock Exchange, the NASDAQ National Market System or
the New York Stock Exchange, provided that the Executive shall not, other than
with respect to Anworth, own more than five percent of the outstanding shares of
any publicly traded company) or partner with, or as an officer, director,
employee or consultant of, any residential mortgage REIT for a period of one (1)
year following termination of her employment with Anworth.  During such one (1)
year period, the Executive shall not solicit any employees of the Company (other
than employees who are members of the Executive’s immediate family) to work for
any person or entity the business of which is competitive with the business of
Anworth. The Executive shall keep confidential all materials, files, reports,
correspondence, records and other documents (“Anworth Materials”) used, prepared
or made available to him in connection with her employment by Anworth and which
have not otherwise been made available to the public, and upon termination of
her employment shall return such Anworth Materials to Anworth. The Executive
acknowledges that Anworth may seek injunctive relief or other specific
enforcement of its rights under this Section 11.

          12.     Notices.  All notices and other communications under the
Agreement shall be in writing and mailed, telecopied, or delivered by hand or by
a nationally recognized courier service guaranteeing overnight delivery to a
party, at the following address (or to

-4-



--------------------------------------------------------------------------------


such other address as such party may have specified by notice given to the other
party pursuant to this provision):

 

If to the Executive, to:

 

 

 

 

 

Ms. Heather U. Baines
1299 Ocean Avenue
Suite 200
Santa Monica, CA 90401
Telephone: (310) 393-1424
Facsimile: (310) 434-0100

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

Pillsbury Winthrop LLP
725 S. Figueroa Street
Suite 2800
Los Angeles, CA 90017
Telephone: (213) 488-7427
Facsimile: (213) 629-1033
Attention: M. Katharine Davidson

 

 

 

 

 

 

 

 

 

 

 

 

 

 

If to the Company, to:

 

 

 

 

 

Anworth Mortgage Asset Corporation
1299 Ocean Avenue
2nd Floor
Santa Monica, CA 90401
Telephone:  (310) 393-0115
Facsimile:  (310) 434-0100
Attention:  President

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

with a copy to:

 

 

 

 

 

Allen Matkins Leck Gamble & Mallory LLP
1901 Avenue of the Stars, 18th Floor
Telephone:  (310) 788-2400
Facsimile:  (310) 788-2410
Attention:  Mark J. Kelson

 

 

 

 

 

 

 

 

 

All such notices and communications shall, when mailed, telecopied, or
delivered, be effective three days after deposit in the United States mail,
telecopied with confirmation of receipt, or delivered by hand to the addressee
or one day after delivery to the courier service.

-5-



--------------------------------------------------------------------------------


          13.     Remaining Terms Unchanged. The parties agree that all terms
and conditions of the Agreement, including, but not limited to, all provisions
pertaining to compensation, termination, choice of law and arbitration, shall
remain in full force and effect as modified hereby.

          IN WITNESS WHEREOF, this Addendum to Employment Agreement is executed
as of the day and year first above written.

Executive

Anworth Mortgage Advisory Corporation

 

 

/s/ Heather U. Baines

By:

    /s/ Lloyd McAdams

--------------------------------------------------------------------------------

 

 

--------------------------------------------------------------------------------

 

Heather U. Baines

Name:  Lloyd McAdams

Title:    President, Chairman and CEO

 

 

Anworth Mortgage Asset Corporation

 

 

 

By:

    /s/ Lloyd McAdams

 

 

--------------------------------------------------------------------------------

Name:  Lloyd McAdams

Title:    President, Chairman and CEO

 

-6-



--------------------------------------------------------------------------------


EXHIBIT A

CHANGE OF CONTROL

                              A “Change of Control” as used in the Addendum of
which this Exhibit is a part shall mean any of the following:

                              (a)           Any “Person” (as such term is used
in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934 (the
“Exchange Act”) (other than the Company or any trustee or other fiduciary
holding securities under an Executive benefit plan of the Company; or any
company owned, directly or indirectly, by the stockholders of the Company in
substantially the same proportions as their ownership of the stock of the
Company) is or becomes the “beneficial owner” (as defined in Rule 13d–3 under
the Exchange Act), directly or indirectly, of securities of the Company (not
including in the securities beneficially owned by such Person any securities
acquired directly from the Company or from a transferor in a transaction
expressly approved or consented to by the Board of Directors) representing more
than 9.8% of the combined voting power of the Company’s then outstanding
securities; or

                              (b)           During any period of two consecutive
years (not including any period prior to the execution of this Agreement),
individuals who at the beginning of such period constitute the Board of
Directors and any new director (other than a director designated by a person who
has entered into an agreement with the Company to effect a transaction described
in clause (a), (c) or (d) of this section), (i) whose election by the Board of
Directors or nomination for election by the Company’s stockholders was approved
by a vote of at least two-thirds (2/3) of the directors then still in office who
either were directors at the beginning of the period or whose election or
nomination for election was previously so approved or (ii) whose election is to
replace a person who ceases to be a director due to death, disability or age,
cease for any reason to constitute a majority thereof; or

                              (c)           The stockholders of the Company
approve a merger or consolidation of the Company with any other corporation,
other than (i) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior thereto continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity), in combination with the ownership of any
trustee or other fiduciary holding securities under an Executive benefit plan of
the Company, at least 75% of the combined voting power of the voting securities
of the Company or such surviving entity outstanding immediately after such
merger or consolidation, or (ii) a merger or consolidation effected to implement
a recapitalization of the Company (or similar transaction) in which no person
acquires more than 50% of the combined voting power of the Company’s then
outstanding securities; or

                              (d)           The stockholders of the Company
approve a plan of complete liquidation of the Company or an agreement for the
sale or disposition by the Company of all or substantially all of the Company’s
assets.

EXHIBIT A